Name: Commission Regulation (EC) No 287/1999 of 8 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities9. 2. 1999 L 34/17 COMMISSION REGULATION (EC) No 287/1999 of 8 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 9 February 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 9. 2. 1999L 34/18 ANNEX to the Commission Regulation of 8 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 75,7 204 46,4 999 61,0 0707 00 05 052 118,3 068 116,3 999 117,3 0709 10 00 220 205,2 999 205,2 0709 90 70 052 143,2 204 149,5 999 146,3 0805 10 10, 0805 10 30, 0805 10 50 052 31,2 204 42,6 212 39,7 600 44,4 624 51,0 999 41,8 0805 20 10 204 73,2 624 82,3 999 77,8 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 57,6 204 64,8 464 94,1 600 66,2 624 87,3 999 74,0 0805 30 10 052 52,8 600 72,7 999 62,7 0808 10 20, 0808 10 50, 0808 10 90 039 76,4 060 49,2 400 82,2 404 84,1 728 78,5 999 74,1 0808 20 50 052 140,6 388 104,0 400 75,7 512 71,8 624 52,8 999 89,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.